PER CURIAM.
Metropolitan Life Insurance Company brought suit seeking temporary and permanent injunctive relief requiring the appel-lees to furnish air conditioning during usual business hours to premises leased by Metropolitan. The trial court granted a temporary injunction, but after a nonjury trial, the court entered an order dissolving the temporary injunction and denying Metropolitan’s request for permanent injunctive relief. Metropolitan appeals from that order. We have jurisdiction pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(B).
The lease between Metropolitan and the appellees states that air conditioning will be provided by the lessor “during usual business hours.” The evidence was that usual business hours include approximately 8:00 a.m. to 6:00 p.m. on weekdays and 9:00 a.m. to 1:00 p.m. on Saturdays. However, Metropolitan contends that air conditioning should be provided during its usual business hours of 8:00 a.m. to 9:00 p.m. on weekdays and 9:00 a.m. to 1:00 p.m. on Saturdays. Because there was evidence to the contrary, we cannot find that the trial court erred in rejecting Metropolitan’s argument that air conditioning must be provided from 6:00 p.m. to 9:00 p.m. on weekdays.
Prior to the filing of this lawsuit, air conditioning was not provided during all the hours of 8:00 a.m. to 6:00 p.m. on weekdays and 9:00 a.m. to 1:00 p.m. on Saturdays. Metropolitan is entitled to air conditioning during those hours.
Accordingly, we REVERSE and REMAND for entry of relief consistent with our foregoing opinion.
HOBSON, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.